1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    DENNIS BOYD, pro se,                     Case No.: 18cv1816-LAB (KSC)
12                                Plaintiff,
                                               ORDER DENYING LEAVE TO
13    v.                                       PROCEED IN FORMA
                                               PAUPERIS; AND
14    FALLBROOK UNION
      ELEMENTARY SCHOOL
15                                             ORDER VACATING HEARING
      DISTRICT,
                                               ON MOTION TO DISMISS; AND
16                             Defendant.
17                                             ORDER DENYING AS MOOT EX
                                               PARTE REQUEST TO RE-
18
                                               SERVE
19
20         Plaintiff Dennis Boyd, proceeding pro se, filed his complaint along with a
21   motion to proceed in forma pauperis (“IFP”). The motion is incomplete.
22         The motion was filed using a form, but Boyd’s answers are incomplete. The
23   motion identifies only a few of Boyd’s living expenses, and the amounts add up to
24   $1325. Given that his monthly pension is $1739.87, it is unclear where the rest of
25   the money is going. Most of the information concerning income is blank, implying
26   that the only money Boyd receives each month is his pension.
27         The motion also says the only valuable property Boyd owns is his car and
28   $1739.87 in either cash or a bank account. But later it says he has a reverse

                                               1
                                                                       18cv1816-LAB (KSC)
1    mortgage of $550,000. Accepting this as true, it means Boyd owns an encumbered
2    house. He also may be receiving reverse mortgage payments, or at least may have
3    access to money from that source.
4          The motion does not show that Boyd meets the standard to be allowed to
5    proceed IFP, and it is DENIED. No later than November 14, 2018, Boyd must
6    either pay the filing fee or file a new IFP motion clarifying the issues this order has
7    pointed out. If he files a renewed IFP motion, it must be complete, and must comply
8    with this District’s Civil Local Rule 3.2. The Court must actually receive his filing
9    fee or motion by the close of business on November 14. Mailing it or having it
10   postmarked by that date is not enough. If Boyd fails to do either of these things
11   within the time permitted, this action will be dismissed without prejudice but
12   without leave to amend.
13         Without waiting to be served, Defendant appeared and filed a motion to
14   dismiss. Then, after Boyd failed to oppose the motion, Defendant realized it had
15   not been properly served. Defendant has now filed an ex parte motion for leave
16   to serve Boyd again.
17         The motion to dismiss is DENIED WITHOUT PREJUDICE as premature, and
18   the motion for leave to serve Boyd with the motion is DENIED AS MOOT.
19   Assuming Boyd either pays the filing fee or is granted leave to proceed IFP,
20   Defendant may re-file its motion to dismiss.
21
22
23         IT IS SO ORDERED.
24   Dated: October 24, 2018
25
26                                            Hon. Larry Alan Burns
                                              United States District Judge
27
28

                                                2
                                                                           18cv1816-LAB (KSC)
